MEMORANDUM**
Jose Eduardo Munoz-Guevara, a native and citizen of Peru, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision denying reconsideration of its summary affirmance of an immigration judge’s denial of his application for asylum and withholding of removal. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We. review for an abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny the petition.
The BIA did not abuse its discretion in denying the motion for reconsideration because the motion failed to specify errors of fact or law in the BIA’s decision. See 8 C.F.R. § 1003.2(b)(1) (stating that a motion to reconsider “shall state the reasons for the motion by specifying the errors of fact or law in the prior Board decision and shall be supported by pertinent authority”).
We do not consider Petitioner’s arguments regarding the denial of his application for asylum and withholding because he did not file a timely petition for review of the BIA’s July 19, 2002 decision. See Narayan v. INS, 105 F.3d 1335 (9th Cir.1997) (order) (holding that an appeal to this Court must be filed within 30 days of the BIA’s decision).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.